DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-18, and 20 in application number 16/334,308.  Claims 1-18, and 20 were preliminarily amended and Claim 19 was cancelled. Claims 1-18, and 20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Applicant appears to use the unknown word “estimater” when it is possible he meant the word “estimator”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “obtainer” in Claims 1-3, 5-8, 15 and 16; “register” in Claims 1, 9, 13-15; “estimater” in Claims 3 and 4; and “presenter” in Claims 10-14. Examiner is 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim scope does not exclude transitory embodiments for the term “computer readable recording 

Claims 1-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claim 1 and dependent claims 2-14 claim a system (machine). Independent claims 15 and 16 claim a device (machine). Independent claims 17 and 18 claim a method. Claims 1-18 are found to recite statutory categories. Independent claim 20 claims a medium which appears to include signals because 
Step 2A, prong 1:
Using Claim 1 as exemplary, Claim 1 recites (Currently Amended) A system, comprising: an obtainer configured to obtain position information of an article photographed with an imaging device for a first warehouse work activity as position information used for a second warehouse work activity performed after the first warehouse work activity; and a register configured to register the position information obtained by the obtainer and identification information of the article in a storage unit, the position information being associated with the identification information of the article.
For clarity Examiner has bolded the non-abstract elements.  Claim 1 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Storing and retrieving location information of an item in a warehouse by taking a picture of it in a certain location and storing the location information in memory, similar to using a look-up table, is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions.
Dependent Claims 2-4 further limits one dimension of the location (vertical) and contain the same abstract idea by virtue of their dependency on Claim 1.  Dependent Claim 5 further limits one dimension of the location (horizontal) and adds a sensor and contains the same abstract idea by virtue of its dependency on Claim 1. Dependent position marker (bar code) and contain the same abstract idea by virtue of their dependency on Claim 1. Dependent Claim 9 further limits Claim 1 by further limiting the data that is stored in the register and contains the same abstract idea by virtue of its dependency on Claim 1. Dependent Claim 10 further limits Claim 1 by adding an output functionality and contains the same abstract idea by virtue of its dependency on Claim 1. Dependent Claims 11-12 further limit Claim 1 by adding a display screen and contain the same abstract idea by virtue of their dependency on Claim 1. Dependent Claims 13-14 further limits the output functionality and contain the same abstract idea by virtue of their dependency on Claim 1. Independent Claim 15 claims an information processing device that includes software functionality (obtainer) and hardware (register). The software functionality includes the same abstract idea as recited in Claim 1 - storing and retrieving location information of an item in a warehouse by taking a picture of it in a certain location and storing the location information in memory, similar to using a look-up table, is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Dependent Claim 16 further limits Claim 15 by adding smart glasses and contains the same abstract idea by virtue of its dependency on Claim 15. Independent Claim 17 recites a method that performs the same abstract idea as recited in Claims 1 and 15 - storing and retrieving location information of an item in a warehouse by taking a picture of it in a certain location and storing the location information in memory, similar to using a look-up table, is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Independent computer that performs the same abstract idea as recited in Claims 1, 15 and 17 - storing and retrieving location information of an item in a warehouse by taking a picture of it in a certain location and storing the location information in memory, similar to using a look-up table, is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Claim 20 recites a medium that holds a computer program that performs the same abstract idea as Claims 1, 15, and 17-18 - storing and retrieving location information of an item in a warehouse by taking a picture of it in a certain location and storing the location information in memory, similar to using a look-up table, is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions.
Accordingly Claims 1-18 and 20 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. The only hardware that Applicant recites is an imaging device/smart glasses/sensor in Claims 1, 4, 5, 7, 15-18 and 20; a register in Claims 1, -15, 17-18 and 20; a marker in Claims 4, and 6-8; a display in Claims 11 and 12; an information processing device/computer in Claims 15, 18 and 20; and a medium in Claim 20. Applicant describes imaging device/smart glasses/sensor in [0009] in the specification as general purpose smart glasses with no specific technical detail, used for the well-known purpose for which they were designed - obtaining images. Applicant describes a register in [0024 and 0009] of the specification as general purpose computer memory with no specific technical detail, used for the well-known purpose for which it is intended - to store data. Applicant describes a marker in [0013] of the specification as a “two-dimensional code, the barcode, (or) a color code” with no specific technical detail, used for the well-known purpose for which it is intended – to visually convey information. Applicant describes a display in [0014] of the specification as a component of smart glasses with no specific technical detail, used for the well-known purpose for which it is intended – to display information. Applicant describes a information processing device/computer in [0008] in the specification as a server that communicates with smart glasses with no specific technical detail, used for the well-known purpose for which it is intended – to process information. Applicant describes a medium in [0009] in the specification as a computer memory with no specific technical detail, used for the well-known purpose for which it is intended – to store information. 
Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  


Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose imaging device/smart glasses/sensor, register, marker, display, information processing device/computer and medium taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 1 as a whole merely describes storing and retrieving location information of an item in a warehouse by taking a picture of it in a certain location and storing the location information in memory, similar to using a look-up table, is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of commercial or legal interactions. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 15, 17, 18 and 20  and dependent Claims 2-14 and 16  recite the same abstract idea, do not recite any additional elements that would integrate the abstract idea into a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2017/0116663 to Thomas Francis (Francis) 

Regarding Claims 1, 15, 17, 18 and 20:
Francis teaches a system that uses a central computer and smart glasses to store stock in stock locations in a warehouse or store and to pick it to fulfill orders. (Currently Amended) A system, comprising: an obtainer configured to obtain position information of an article photographed with an imaging device for a first warehouse work activity as position information used for a second warehouse work activity performed after the first warehouse work activity; ([0132] “location indicators 254 may be readable codes printed onto objects (e.g. labels) and attached to racks” and [0041] and [0090] and see at least [0167, 0183, 0228] “camera”).

and a register configured to register the position information obtained by the obtainer ([0131] “The associations between location values and stocked items may be stored in one or more mobile scanning devices and/or the central computing system” ).

and identification information of the article in a storage unit, ([0049] “any code (e.g. alphanumeric or other type of code) that may be associated with an item that serves to identify that item (e.g. uniquely identifies the item)”).

the position information being associated with the identification information of the article. ([0131] “each stocked item in the store may be associated with a location value” and see also [0255]).

Regarding Claim 16: 
Francis teaches all of the elements of Claim 15. Francis also teaches: (Currently Amended) The information processing device according to claim 15, wherein the obtainer comprises a pair of smart glasses. ([0183] “Google Glass”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2017/0116663 to Thomas Francis (Francis) in view of U.S. Patent 6577249 to Yuichiro Akatsuka et. al. (Akatsuka).

Regarding Claim 2:
Francis teaches all of the elements of Claim 1. While Francis teaches location tags at varying heights in a warehouse e.g. on the ceiling, on varies shelf levels or on the floor (see for example, [0079]) and Francis teaches use of Google Glass™ as the location input camera (see [0183]) which inherently views items at the height of the human wearing them, Francis does not specifically teach: (Currently Amended) The system according to claim 1, wherein the obtainer is configured to obtain information on a position in a height direction of the article as the position information based on a height of a worker for the first warehouse work activity. Akatsuka teaches obtaining location information using a position tag and a camera. Akatsuka teaches: ([Column 14, lines 49-57] “a comparative height difference with the height of the information display member is obtained based on a vertical upward or downward display mark on the information display face in the information display member; and a distance between the user or camera and the information display member obtained from the measurement of the camera elevation angle (not shown) in the above first embodiment, and the user or camera height is estimated”).

Regarding Claim 3: 
Francis teaches all of the elements of Claim 1. Francis in view of Akatsuka teaches all of the elements of Claim 2. Francis does not specifically teach but Akatsuka does: (Currently Amended) The system according to claim 2, further comprising an estimater configured to estimate the height of the worker for the first warehouse work activity, wherein the obtainer is configured to obtain the information on the position in the height direction of the article as the position information based on the height of the worker for the first warehouse work activity, and the height is estimated by the estimater. ([Column 14, lines 49-57] “a comparative height difference with the height of the information display member is obtained based on a vertical upward or downward display mark on the information display face in the information display member; and a distance between the user or camera and the information display member obtained from the measurement of the camera elevation angle (not shown) in the above first embodiment, and the user or camera height is estimated”).

Regarding Claim 4:
Francis teaches all of the elements of Claim 1. Francis in view of Akatsuka teaches all of the elements of Claims 2 and 3. Francis does not specifically teach but Akatsuka does: (Currently Amended) The system according to claim 3, wherein the estimater is configured to estimate the height of the worker for the first warehouse work activity based on an image of a set marker photographed with the imaging device and an elevation/depression angle of the imaging device photographing the marker. ([Column 14, lines 49-57] “a comparative height difference with the height of the information display member is obtained based on a vertical upward or downward display mark on the information display face in the information display member; and a distance between the user or camera and the information display member obtained from the measurement of the camera elevation angle (not shown) in the above first embodiment, and the user or camera height is estimated”). 

It would have been obvious to a person ordinary skill in the art at the time of Applicant’s effective filing date that the location measurement using a tag and a camera, as taught by Francis, could be made predictably more precise by taking into account the distances and camera angles, as taught by Akatsuka.

Claims 5-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2017/0116663 to Thomas Francis (Francis) in view of U.S. Patent Publication 2017/0249745 to Mark Fiala (Fiala).

Regarding Claim 5: 
Francis teaches all of the elements of Claim 1. While Francis teaches finding a location of an item in a warehouse or store using location tags (see for example [0079]), and Francis teaches creating a map to show spatial relationships between items including horizontal distance (see at least [0143]), and Francis teaches that the camera can be Google Glass ™ (see [0183]), Francis does not specifically teach: (Currently Amended) The system according to claim 1, wherein the obtainer is configured to obtain information on a position in a horizontal direction of the article as the position information based on information output from a sensor of an information processing device carried by a worker for the first warehouse work activity. Fiala teaches using Google Glass ™ (see at least [0026]) to locate objects in a warehouse. Fiala teaches ([0078] “the relative position, either a full 3-dimensional relative pose, or a 2-dimensional relative position, is automatically recorded by the system” and [0182] “world an information processing device carried by a worker includes smart glasses including a camera that operates with a location tag such as a fiducial marker which is well known in augmented reality  (AR) applications to obtain a precise three dimensional location. This interpretation is reasonable in light of Applicant’s specification ([0004] “AR glasses” and [0009] “the display 14 is a display unit of the smart glasses 100. The display (14) is configured from a display and the like for realizing Augmented Reality (AR)”).

Regarding Claims 6 and 7: 
Francis teaches all of the elements of Claim 1. Francis does not specifically teach (Currently Amended) The system according to claim 1, wherein the obtainer is configured to obtain the position information based on a position indicated by a position marker located on a portion of the article. (Currently Amended) The system according to claim 6, wherein the obtainer is configured to obtain the position information based on the position indicated by the position marker photographed together with the article via an imaging device carried by a worker for the first warehouse work activity. Fiala teaches: ([0109] “FIG. 28 shows a warehouse example wherein markers are placed on boxes, both to associate content about what is inside, but also to provide relative position information so that a user can be guided to a specific box” and see Fig 28).

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the camera taught by Francis and the markers 

Regarding Claim 9: 
Francis teaches all of the elements of Claim 1. Francis does not specifically teach (Currently Amended) The system according to claim 1, wherein the register is configured to register the position information obtained by the obtainer, the identification information of the article, and information on a time when the position information was obtained by the obtainer in the storage unit, and the position information is associated with the identification information of the article and the information on the time. Fiala teaches: ([0242] “FIG. 48 shows a visual indicator of how old data is. Left: the widget at an early time after the data reading of 146 L/S was acquired, the far right shows the widget after a long time has elapsed indicating that the reading might be out of date. Time elapsed graphic is added to the widget, in this example, as a circle in the upper right with a growing angular region that increases clock-wise with a color indication of age of data. It is sometimes important for the user to know how “old” the data is, i.e. the time since its measurement. The rate that this example graphic changes would depend on the application, for data that changes frequently this indicator would change quickly, such as over a few seconds. Other time and age indicators could be used such as digital clock displays”).




Regarding Claims 10 and 11: 
Francis teaches all of the elements of Claim 1. Francis does not specifically teach: (Currently Amended) The system according to claim 1, further comprising a presenter configured to present the position information to a worker for the second warehouse work activity, the position information beinq associated with the identification information of the article and registered in the storage unit by the register. (Currently Amended) The system according to claim 10, wherein the presenter is configured to display a screen on a display unit to present the position information to the worker for the second warehouse work activity, the screen indicates the position information, and the position information is associated with the identification information of the article and registered in the storage unit by the register.  Fiala teaches: ([0201] “a system using the MDAs on mobile hand-held and wearable devices where logistical and other information is attached to markers so the information appears graphically over the marker in a live video or still image view on the mobile device with the assistance to find objects by using markers seen within the image to direct the user towards other marker(s) 

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the location information taught by Francis, could be displayed to the worker to assist the worker in finding the item, as taught by Fiala because it would be using a known technique to improve a similar device with predictable results.

Regarding Claim 12: 
Francis teaches all of the elements of Claim 1. Francis does not specifically teach: (Currently Amended) The system according to claim 10, wherein the presenter is configured to display a screen on a display unit to present the position information to the worker for the second warehouse work activity, the screen indicates a relative position of a position indicated by the position information with respect to a position currently looked viewed by the worker for the second warehouse work activity, and the position indicated by the position information is associated with the identification information of the article and registered in the storage unit by the register. Fiala teaches ([0202] “provide relative position information so that a user can be guided to a specific box” and [0078] “there is provided a system where the relative position, either a full 3-dimensional relative pose, or a 2-dimensional relative position, is automatically recorded by the system to enable in later searchers for a specific item, to provide instructions such as 

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the location information taught by Francis, could be provided to the worker in real time with turn by turn directions, as taught by Fiala because it would predictably improve the speed and accuracy of the picking process.

Regarding Claim 13: 
Francis teaches all of the elements of Claim 1. Francis in view of Fiala teaches all of the elements of Claim 10. Francis does not specifically teach: (Currently Amended) The system according to claim 10 , wherein the presenter is configured to present the position information and time information to the worker for the second warehouse work activity, the position information is associated with the identification information of the article and registered in the storage unit by the register, and time information is associated with the identification information of the article and registered in the storage unit. Fiala teaches: ([0242] “FIG. 48 shows a visual indicator of how old data is. Left: the widget at an early time after the data reading of 146 L/S was acquired, the far right shows the widget after a long time has elapsed indicating that the reading might be out of date. Time elapsed graphic is added to the widget, in this example, as a circle in the upper right with a growing angular region that increases clock-wise with a color indication of age of data. It is sometimes important for the user to know how “old” the data is, i.e. the time since its measurement. The rate that this example graphic 

Regarding Claim 14: 
Francis teaches all of the elements of Claim 1. Francis in view of Fiala teaches all of the elements of Claim 10.  Francis also teaches: (Currently Amended) The system according to claim 10, wherein the presenter is configured not to present the position information registered in the storage unit by the register to the worker in-for the second warehouse work activity when a time indicated in time information is earlier than a current time by a set threshold or more, and the time information is associated with the article and registered in the storage unit by the register. ([0285] “the mobile scanning devices and/or the central computing system may be configured to remove an area from the store in response to detecting the absence of location signals that otherwise were detected in the past. For example, the mobile scanning devices and/or central computing system may remove the area from the location map after determining that the location signal has not been detected for a threshold amount of time”).

It would have obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the location information taught by Francis, could be presented only if it was current enough to be valuable, as taught by Fiala, because it would predictably improve the accuracy of the picking process.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2017/0116663 to Thomas Francis (Francis) in view of Japanese Patent Publication JP,2014-108892 to Jun Maeda (Maeda).

Regarding Claim 8: 
Francis teaches all of the elements of Claim 1. Francis in view of Fiala teaches all of the elements of Claims 6 and 7.  While Francis teaches placing barcodes on articles (see at least [0049]), Francis does not specifically teach: (Currently Amended) The system according to claim 7, wherein the obtainer is configured to obtain the position information based on respective positions indicated by a plurality of position markers photographed together with the article and each direction of view of the article relative to the respective position markers. Maeda, in the same field of art, teaches ([0034] “a barcode may be provided to two or more places of an article so that the barcode may become easy to be photoed with camera 12”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that putting more than one barcode on an item, as taught by Maeda, would predictably improve the ability for the barcode to be captured by a camera in the system taught by Francis.

Relevant Prior Art Not Relied Upon



U.S. Patent 9477888 (Lewis) teaches using a QR on an item and using Google Glass to associate the item with a location. See [0055].
U.S Patent Publication 2018/0261120 (Shiomi) teaches determining the height above the floor of a head-mounted display for augmented reality. See [0038].
U.S. Patent Publication 2017/0200117 (High) teaches a fulfillment system with an augment reality display device connected to an inventory system that guides a picker to the location of stock to be picked and is continually updated as picking needs change. (see [0026]).
U.S. Patent Publication 2017/0069135 (Komaki) teaches picking using smart glasses and using markers to determine the location of an item [0154-0155] and takes into account the height of a worker [0168].
U.S. Patent Publication 2017/0029213 (Johnson) teaches a robot in a warehouse with a camera that stores the location of items (see [0036]) and continually updates the locations of items while the robot is passing by the items doing other tasks (see [0034]).

NPL: 

Krajcovic_2014
Craig_2013 “Fiducial Marker” by Alan B. Craig in Understanding Augmented Reality, published 2013, available at https://www.sciencedirect.com/topics/computer-science/fiducial-marker.
Munoz_Salinas_2014 “Automatic generation and detection of highly reliable fiducial markers under occlusion”, published June 2014, available at https://www.researchgate.net/publication/260251570_Automatic_generation_and_detection_of_highly_reliable_fiducial_markers_under_occlusion
Fang_2019 “A Scalable and Long-term Wearable Augmented Reality System for Order Picking” by Wei Fang et. al., published 2019 (Examiner notes that this NPL is not prior art but is a good overview of the art and lists references that are prior art), available at https://ieeexplore.ieee.org/abstract/document/8951956.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687